78 F.3d 595
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Todd LOPEZ, Defendant-Appellant.
No. 95-50342.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Michael Todd Lopez appeals his 77-month sentence imposed following his guilty plea to one count of bank robbery in violation of 18 U.S.C. § 2113(a).   Lopez contends the district court should have reduced his criminal history score from 11 to 8 because his prior Nevada state conviction for attempted robbery and his prior federal conviction for interstate transportation of stolen property were "part of a single common scheme or plan" and thus related under U.S.S.G. § 4A1.2(a)(2) & comment.  (n. 3) (Nov. 1994).   We affirm.


3
Both prior convictions resulted from robberies of the same casino, with similar modus operandi, and Lopez's arrest after the second robbery triggered the investigation of his participation in the first robbery.  See United States v. Chapnick, 963 F.2d 224, 226 (9th Cir.1992) (same victim, single investigation, and similarity of offenses support finding of common scheme or plan).   Nonetheless, Lopez committed the second robbery almost six months after the first.   Cf. id. at 226 (short time period between crimes supports finding of common scheme or plan).   Even assuming Lopez's motive was the same for both robberies, there is no evidence that he jointly planned them.   See id. at 227 n. 5 (quoting United States v. Ali, 951 F.2d 827, 827 (7th Cir.1992)) (common scheme or plan requires that crimes were " 'jointly planned, or at least that the commission of one would entail the commission of the other as well' ").


4
Accordingly, we AFFIRM the district court's judgment.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3